DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/6/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-12, 19, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2011/0127522) in view of He (US 2018/0102434), and further in view of Tanaka (US 2015/0303217).
Regarding claim 1, Yamazaki discloses, in at least figure 1B and related text, a device, comprising: 
a vertical transistor comprising: 
a pillar structure (105/107/109, [54]) comprising: 
a source region (one of 105 and 109, [55]) and a drain region (the other one of 105 and 109, [55]), the source region (one of 105 and 109, [55]) and the drain region (the other one of 105 and 109, [55]) each individually comprising at least one electrically conductive material ([74]); and 
a channel region (107, [58]) comprising a semiconductive material vertically between the source region (one of 105 and 109, [55]) and the drain region (the other one of 105 and 109, [55]); 
at least one gate electrode (113, [55]) laterally neighboring the channel region (107, [58]) of the pillar structure (105/107/109, [54]); and 
a dielectric material (111, [76]) laterally between the pillar structure (105/107/109, [54]) and the at least one gate electrode (113, [55]).
Yamazaki does not explicitly disclose the source region and the drain region having different material compositions than one another and each individually comprising at least one electrically conductive material that inhibits hydrogen permeation therethrough.
He teaches, in at least figure 10 and related text, the device comprising the source region (20, [14]) and the drain region (46, [27]) having different material compositions than one another and each individually comprising at least one electrically conductive material ([14], [27]), for the purpose of providing vertical channel oxide semiconductor field-effect transistor (OSFET) to improve the drawbacks of planar OSFETs ([2], [4]).
Tanaka teaches, in at least paragraph [93], the device comprising electrically conductive material that inhibits hydrogen permeation therethrough ([93]), for the purpose of improving electric characteristics of a semiconductor device including a transistor using an oxide semiconductor ([9]).
Yamazaki, He, and Tanaka are analogous art because they all are directed to device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamazaki with the specified features of He and Tanaka because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yamazaki to have the source region and the drain region having different material compositions than one another and each individually comprising at least one electrically conductive material, as taught by He, and electrically conductive material that inhibits hydrogen permeation therethrough, as taught by Tanaka, for the purpose of providing vertical channel oxide semiconductor field-effect transistor (OSFET) to improve the drawbacks of planar OSFETs ([2], [4], He) and improving electric characteristics of a semiconductor device including a transistor using an oxide semiconductor ([9], Tanaka).
Regarding claim 2, Yamazaki in view of He and Tanaka discloses the device of claim 1 as described above.
Yamazaki further discloses, in at least figure 1B and related text, at least one of the source region (one of 105 and 109, [55]) and the drain region (the other one of 105 and 109, [55]) is heterogeneous.
Regarding claim 3, Yamazaki in view of He and Tanaka discloses the device of claim 1 as described above.
Yamazaki further discloses, in at least figure 1B and related text, the at least one electrically conductive material of one or more of the source region (one of 105 and 109, [55]) and the drain region (the other one of 105 and 109, [55]) comprises one or more of elemental iridium, iridium oxide, and titanium aluminum nitride ([74]).
Regarding claim 5, Yamazaki in view of He and Tanaka discloses the device of claim 1 as described above.
Yamazaki further discloses, in at least figure 1B and related text, the at least one electrically conductive material of one or more of the source region (one of 105 and 109, [55]) and the drain region (the other one of 105 and 109, [55]) comprises titanium aluminum nitride ([74]).
Regarding claim 6, Yamazaki in view of He and Tanaka discloses the device of claim 1 as described above.
Yamazaki in view of He and Tanaka does not explicitly disclose the source region and the drain region each individually have a thickness within a range of from about 20 Å to about 550 Å.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thickness of the source region and the drain region as claimed in claim 6 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the thickness of the source region and the drain region as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- the source region and the drain region each individually have a thickness within a range of from about 20 Å to about 550 Å) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Regarding claim 8 Yamazaki in view of He and Tanaka discloses the device of claim 1 as described above.
Yamazaki further discloses, in at least figure 1B and related text, the channel region (107, [58]) comprises one or more of zinc tin oxide ([58]), indium zinc oxide ([58]), zinc oxide ([58]), indium gallium zinc oxide ([58]), indium gallium silicon oxide, indium oxide ([58]), tin oxide ([58]), titanium oxide, zinc oxide nitride, magnesium zinc oxide ([58]), zirconium indium zinc oxide, hafnium indium zinc oxide, tin indium zinc oxide ([58]), aluminum tin indium zinc oxide, silicon indium zinc oxide, zinc tin oxide ([58]), aluminum zinc tin oxide ([58]), gallium zinc tin oxide, zirconium zinc tin oxide, and indium gallium silicon oxide.
Regarding claim 9, Yamazaki in view of He and Tanaka discloses the device of claim 1 as described above.
Yamazaki further discloses, in at least figure 1B and related text, the channel region (107, [58]) comprises indium gallium zinc oxide ([58]).
Regarding claim 10, Yamazaki in view of He and Tanaka discloses the device of claim 1 as described above.
Yamazaki further discloses, in at least figure 1B and related text, an electrically insulative material (“aluminum oxide” of 117, [233]) configured to inhibit hydrogen permeation therethrough overlying at least a portion of the vertical transistor (figure).
Regarding claim 11, Yamazaki in view of He and Tanaka discloses the device of claim 10 as described above.
Yamazaki further discloses, in at least figure 1B and related text, the electrically insulative material (“aluminum oxide” of 117, [233]) comprises aluminum oxide.
Regarding claim 12, Yamazaki in view of He and Tanaka discloses the device of claim 10 as described above.
Yamazaki further discloses, in at least figure 1B and related text, a digit line (129, [54]) overlying the electrically insulative material (“aluminum oxide” of 117, [233]) and in electrical communication with the pillar structure (105/107/109, [54]).
Regarding claim 19, Yamazaki discloses, in at least figures 9A-11B, and related text, a method of fabricating a device, comprising: 
forming a stack (105, [74]), the stack comprising: 
a first electrically conductive material (lower layer of 105, [74]); 
a second electrically conductive material (upper layer of 105, [74]) over the first electrically conductive material (lower layer of 105, [74]); and 
a semiconductive material (107, [58]) over the second electrically conductive material (upper layer of 105, [74]); 
patterning at least the semiconductive material (107, [58]) to form a pillar structure (figures); and 
forming a gate dielectric material (111, [76]) and a gate electrode (113, [55]) to laterally neighbor the semiconductive pillar (pattern of 107, [58], figures), the gate dielectric material (111, [76]) intervening between the gate electrode (113, [55]) and the pillar structure (105/107/109, [54], figures);
forming an electrically insulative material (“aluminum oxide” of 117, [233]) that inhibits permeation of hydrogen species therethrough over the gate dielectric material (111, [76]), the gate electrode (113, [55]), and the pillar structure (105/107/109, [54], figures); 
forming an opening in the electrically insulative material (“aluminum oxide” of 117, [233]) to expose an upper surface of the pillar structure (105/107/109, [54], figures); and 
forming a third electrically conductive material (129, [54]) within the opening of the electrically insulative material (“aluminum oxide” of 117, [233]).
Yamazaki does not explicitly disclose the second electrically conductive material configured to inhibit permeation of hydrogen species therethrough; the third electrically conductive material configured to inhibit permeation of hydrogen species therethrough.
He teaches, in at least figure 10 and related text, the method comprising the third electrically conductive material (54, 14, [14], [30]), for the purpose of providing vertical channel oxide semiconductor field-effect transistor (OSFET) to improve the drawbacks of planar OSFETs ([2], [4]).
Tanaka teaches, in at least paragraph [93], the method comprising electrically conductive material that inhibits hydrogen permeation therethrough ([93]), for the purpose of improving electric characteristics of a semiconductor device including a transistor using an oxide semiconductor ([9]).
Yamazaki, He, and Tanaka are analogous art because they all are directed to method of fabricating a device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamazaki with the specified features of He and Tanaka because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Yamazaki to have the third electrically conductive material,  as taught by He, and the second electrically conductive material configured to inhibit permeation of hydrogen species therethrough; the third electrically conductive material configured to inhibit permeation of hydrogen species therethrough, as taught by Tanaka, for the purpose of providing vertical channel oxide semiconductor field-effect transistor (OSFET) to improve the drawbacks of planar OSFETs ([2], [4], He) and improving electric characteristics of a semiconductor device including a transistor using an oxide semiconductor ([9], Tanaka).
Regarding claim 25, Yamazaki discloses, in at least figures 1B, 18, and related text, an electronic system, comprising: 
an input device (402, [288]); 
an output device (410, [287]); 
a processor device (404, [287]) operably coupled to the input device (402, [288]) and the output device (410, [287]); and 
a device ([289]) operably coupled to the processor device (404, [287]) and comprising at least one transistor comprising: 
a pillar structure (105/107/109, [54]) comprising: 
a source structure (one of 105 and 109, [55]) comprising at least one electrically conductive material ([74]); 
a drain structure (the other one of 105 and 109, [55]) comprising at least one additional electrically conductive material ([74]); and 
a channel structure (107, [58]) vertically between the source structure (one of 105 and 109, [55]) and the drain structure (the other one of 105 and 109, [55]); 
a gate electrode (113, [55]) laterally neighboring the channel structure (107, [58]) of the pillar structure (105/107/109, [54]); and 
a dielectric material (111, [76]) laterally between the pillar structure (105/107/109, [54]) and the gate electrode (113, [55]).
Yamazaki does not explicitly disclose at least one electrically conductive material that inhibits hydrogen permeation therethrough; at least one additional electrically conductive material that inhibits hydrogen permeation therethrough; the at least one additional electrically conductive material of the drain structure having different material composition than at least one electrically conductive material of the source structure.
He teaches, in at least figure 10 and related text, the method comprising the at least one additional electrically conductive material of the drain structure (46, [27]) having different material composition than at least one electrically conductive material of the source structure (20, [14]) ([14], [27]), for the purpose of providing vertical channel oxide semiconductor field-effect transistor (OSFET) to improve the drawbacks of planar OSFETs ([2], [4]).
Tanaka teaches, in at least paragraph [93], the method comprising at least one electrically conductive material that inhibits hydrogen permeation therethrough ([93]); at least one additional electrically conductive material that inhibits hydrogen permeation therethrough ([93]), for the purpose of improving electric characteristics of a semiconductor device including a transistor using an oxide semiconductor ([9]).
Yamazaki, He, and Tanaka are analogous art because they all are directed to device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamazaki with the specified features of He and Tanaka because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yamazaki to have the at least one additional electrically conductive material of the drain structure having different material composition than at least one electrically conductive material of the source structure, as taught by He, and at least one electrically conductive material that inhibits hydrogen permeation therethrough; at least one additional electrically conductive material that inhibits hydrogen permeation therethrough, as taught by Tanaka, for the purpose of providing vertical channel oxide semiconductor field-effect transistor (OSFET) to improve the drawbacks of planar OSFETs ([2], [4], He) and improving electric characteristics of a semiconductor device including a transistor using an oxide semiconductor ([9], Tanaka).
Regarding claim 26 Yamazaki in view of He and Tanaka discloses the device of claim 1 as described above.
He further teaches, in at least figure 10 and related text, the device comprising a digit line (54, [14], [30]) physically contacting the drain region (46/50, [27], [29]) of the vertical transistor ([31]) and comprising a combination of two or more of titantium, titanium nitride, ruthenium, and tungsten ([14]), for the purpose of providing vertical channel oxide semiconductor field-effect transistor (OSFET) to improve the drawbacks of planar OSFETs ([2], [4]).
Claims 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2011/0127522) in view of Tanaka (US 2015/0303217).
Regarding claim 16, Yamazaki discloses, in at least figures 9A-11B, and related text, a method of fabricating a device, comprising: 
forming a stack (105, [74]), the stack comprising: 
a first electrically conductive material (lower layer of 105, [74]); 
a second electrically conductive material (upper layer of 105, [74]) over the first electrically conductive material (lower layer of 105, [74]); and 
a semiconductive material (107, [58]) over the second electrically conductive material (upper layer of 105, [74]); 
a third electrically conductive material (110, [213]) over the semiconductive material (107, [58]); 
patterning at least the semiconductive material (107, [58]) and the third electrically conductive material (110, [213]) to form a pillar structure (figures); and 
forming a gate dielectric material (111, [76]) and a gate electrode (113, [55]) to laterally neighbor the semiconductive pillar (pattern of 107, [58], figures), the gate dielectric material (111, [76]) intervening between the gate electrode (113, [55]) and the pillar structure (pattern of 107, [58], figures).
Yamazaki does not explicitly disclose the second electrically conductive material configured to inhibit permeation of hydrogen species therethrough; the third electrically conductive material configured to inhibit permeation of hydrogen species therethrough.
Tanaka teaches, in at least paragraph [93], the method comprising electrically conductive material that inhibits hydrogen permeation therethrough ([93]), for the purpose of improving electric characteristics of a semiconductor device including a transistor using an oxide semiconductor ([9]).
Yamazaki and Tanaka are analogous art because they both are directed to method of fabricating a device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamazaki with the specified features of Tanaka because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Yamazaki to have the second electrically conductive material configured to inhibit permeation of hydrogen species therethrough; the third electrically conductive material configured to inhibit permeation of hydrogen species therethrough, as taught by Tanaka, for the purpose of improving electric characteristics of a semiconductor device including a transistor using an oxide semiconductor ([9], Tanaka).
Regarding claim 18, Yamazaki in view of Tanaka discloses the method of claim 16 as described above.
Yamazaki further discloses, in at least figures 9A-11B, and related text, patterning the second electrically conductive material (upper layer of 105, [74]), the semiconductive material (107, [58]), and the third electrically conductive material (110, [213]) to form the pillar structure (figures).
Regarding claim 20, Yamazaki in view of Tanaka discloses the method of claim 16 as described above.
Yamazaki further discloses, in at least figures 9A-11B, and related text, selecting the second electrically conductive material (upper layer of 105, [74]) to comprise one or more of elemental iridium, iridium oxide, and titanium aluminum nitride ([74]).
Allowable Subject Matter
Claim 4 is allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 4 that recite “the at least one electrically conductive material of one or more of the source region and the drain region comprising elemental iridium and iridium oxide” in combination with other elements of the base claims 4.
Claims 13-15 and 28 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 13 that recite “a channel region having substantially the same lateral dimensions as the source region” in combination with other elements of the base claims 13.
Claims 21 and 23-24 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 21 that recite “the other of the first electrically conductive material and the second electrically conductive material comprises a stack of elemental iridium and iridium oxide” in combination with other elements of the base claims 21.
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 26, and 27 that recite “the channel region of the vertical transistor comprises indium oxide and indium gallium zinc oxide” in combination with other elements of the base claims 1, 26, and 27.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811